DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuck Andersen et al. (USPUB 2001/0001533).


As to Claim 1, Stuck Andersen discloses an electronic device comprising: a battery; a charging part configured to be connectable to an external charging device to charge the battery (Figure 1); a memory (Paragraph 101); and a processor operatively connected to the charging part and the memory (Paragraph 101), wherein the processor is configured to: determine whether the charging part is connected to the external charging device (Paragraph 22), determine whether the electronic device moves and/or electronic device usage time information of a user, and reduce a voltage at which the battery enters supplementary charging to a second voltage lower than a first voltage which corresponds to a value stored in the memory, based on whether the electronic device moves and/or the electronic device usage time information (Figure 2 and Abstract).
As to Claim 2, Stuck Andersen discloses the electronic device of claim 1, wherein the processor is further configured to: restore the voltage at which the battery enters the supplementary charging to the first voltage when the electronic device moves and/or the electronic device usage time information changes (Figure 2, Re-initializes when the battery is moved (removed) and reconnected).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859